Citation Nr: 1539568	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-43 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypogonadism, to include as due to exposure to an herbicidal agent, to also include as secondary to service-connected disability.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  During the pendency of this appeal, jurisdiction over the Veteran's claim was transferred to the RO in St. Petersburg, Florida.  

In April 2014, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.

The above-captioned claim was before the Board in September 2014, at which time it was remanded for additional development.  After the RO issued an April 2015 supplemental statement of the case, the appeal was remitted to the Board for further appellate action.  In September 2014, the Board also remanded the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disability.  In an April 2015 rating decision, service connection was granted for erectile dysfunction.  As this constitutes a full grant of the benefits sought on appeal, further consideration of this claim is not warranted.

The record before the Board consists of electronic records within the Veterans Benefits Management System and Virtual VA.


REMAND

In the September 2014 remand, the Board directed the RO or the Appeals Management Center (AMC) to provide the Veteran with a VA examination to determine whether his hypogonadism is related to his active service, to include his exposure to herbicides in service.  The Board also requested that the VA examiner provide an opinion as to whether the Veteran's hypogonadism was caused or aggravated by a service-connected disability.

In December 2014, the Veteran was scheduled for and underwent a VA examination.  In pertinent part, the examiner observed that the Veteran was initially diagnosed with hypogonadism in 2006, at which time the Veteran underwent "replacement therapy."  With respect to direct service connection, the examiner opined that the Veteran's hypogonadism was less likely than not (less than a 50 percent probability) incurred in or caused by the, "claimed in-service injury, event, or illness."  In explaining this opinion, the examiner stated that there was no evidence that the Veteran experienced hypogonadism during his active duty, "[n]or is hypogonadism compensable due to agent orange."  With respect to service connection on a secondary basis, the examiner opined that the Veteran's hypogonadism is less likely than not (less than a 50 percent probability) proximately due to or the result of the Veteran's "service-connected condition."  In support of this opinion, the examiner provided the following rationale:

The hypogonadism was diagnosed well before the diagnosis of diabetes.  Now it is true that diabetic complications can, on occasion, occur before the diagnosis of diabetes, however, I am not aware that diabetes causes hypogonadism.  There have been some reports of an association, but no cause and effect.

Generally, service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2014); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  As such, the examiner's opinion that service connection on a direct basis is not warranted because there was no in-service diagnosis and the first diagnosis is not for many years after service is not sufficient without additional explanation, which the December 2014 VA examiner did not provide.  Further, with respect to whether the Veteran's hypogonadism is related to his in-service exposure to an herbicidal agent, the examiner's opinion that hypogonadism is not "compensable" is a legal, not a medical conclusion.  Moreover, the examiner provided no underlining rationale as to why the Veteran's hypogonadism is not etiologically related to his exposure to an herbicidal agent.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that the articulated reasoning enables the Board to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion). 

With respect to the December 2014 VA examiner's opinion that the Veteran's hypogonadism is not etiologically related to his service-connected diabetes mellitus, type II, the examiner's analysis is limited to causation, while making no mention of aggravation.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  Additionally, service connection for erectile dysfunction was granted subsequent to the December 2014 VA examination.  The examiner did not address whether the Veteran's hypogonadism was caused or aggravated by his now service-connected erectile dysfunction.

Based on the above analysis, the Board finds that the report of the December 2014 VA examination is inadequate for purposes of adjudicating the Veteran's claim, and further finds that the AMC did not substantially comply with the Board's September 2014 remand directives.  As such, a remand is required in order to obtain a supplemental opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided).

Accordingly, the appeal is REMANDED to the RO or AMC in Washington, D.C., for the following action:

1.  The RO or the AMC should arrange for all pertinent evidence of record to be made available and reviewed by the December 2014 VA examiner.  The examiner should be requested to prepare an addendum providing opinions with respect to the following questions:

(a) Is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypogonadism is etiologically related to his active service, to include his in-service exposure herbicides?

(b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypogonadism was caused OR aggravated by his service-connected diabetes mellitus, type II?

(c) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's hypogonadism was caused OR aggravated by his service-connected erectile dysfunction?

The examiner must provide a complete underlying rationale for all opinions expressed. 

If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why that opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

If the prior examiner is not available, all pertinent evidence of record must be made available to and reviewed by another physician with sufficient expertise who should be requested to provide the required opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3.  Then, the Veteran's claim must be re-adjudicated.  If the benefit on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




